DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 03/25/2022 have been entered. Claims 1-3, 5-16, 18, and 19 are currently pending. 

Claim Interpretation
The claim interpretation held under 112(f) in the Non-Final dated 09/28/2021 is still being maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6227222 (Jennings hereinafter) in view of US 2018/0245594 (Chabala hereinafter) and further in view of US 2011/0274592 (Samisuo hereinafter).
Regarding claim 1, Jennings teaches a liquid ring pump (Pump 22 in Figure 1) that discloses a suction line (Line 14 in Figure 1); an exhaust line (Line connected to 22 towards 58); an operating liquid line (Liquid inlet line from 52/50); a liquid ring pump comprising a suction input coupled to the suction line, an exhaust output coupled to the exhaust line, and a liquid input coupled to the operating liquid line (Clearly shown in Figure 1); a first sensor configured to measure a first parameter, the first parameter being a parameter of an exhaust fluid of the liquid ring pump (Sensor 58); a second sensor configured to measure a second parameter, the second parameter being a parameter of a gas being received by the liquid ring pump via the suction line (Sensor 56); and a controller operatively coupled to the first sensor, the second sensor (Control Panel 42 per Figure 1).
Jennings is silent with respect to a motor configured to drive the liquid ring pump.
However, Chabala teaches a pump control system for a liquid ring pump (¶ 2) that discloses a liquid ring pump (102) with individual ports and a motor configured to drive the liquid ring pump (Motor 104). The resultant combination would feature the controller of Jennings controlling the motor of Chabala.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drive system of Jennings with the motor of Chabala to provide sufficient and controllable motive force for the pump.
Jennings, per Chabala, is silent with respect to the controller is configured to calculate a vapor pressure of an operating liquid using the first parameter, and to control the motor based on a function of the second parameter and the vapor pressure of the operating liquid.
However, Samisuo teaches the use of a liquid ring pump with respect to the vapor pressure and an operating temperature (¶ 6). The resultant combination would be such that a vapor pressure is calculated based on the sensed parameters which is used to control the motor with all of the other sensed parameters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Jennings and Chabala with the incorporation of determining a vapor pressure to further ensure the vacuum pump is providing the required vacuum with respect to the fluids.
Regarding claim 2, Jennings’ modified teachings are described above in claim 1 where the combination of Jennings and Chabala would further disclose that the first parameter is a temperature (Jennings Column 4 Lines 2-6).
Regarding claim 3, Jennings’ modified teachings are described above in claim 1 where the combination of Jennings and Chabala would further disclose that the second parameter is a pressure (Chabala ¶ 21).
Regarding claim 7, Jennings’ modified teachings are described above in claim 1 where the combination of Jennings and Chabala would further disclose that the controller is configured to determine an operating speed for the motor based on sensor measurements of the first sensor and the second sensor, and to control the motor in accordance with the determined operating speed (¶ 24-25 of Chabala).
Regarding claim 9, Jennings’ modified teachings are described above in claim 1 where the combination of Jennings and Chabala would further disclose an operating liquid recycling system configured to recycle operating liquid in the exhaust fluid of the liquid ring pump back into the liquid ring pump (Jennings Figure 1, flow path from 24/26/30/18/20).
Regarding claim 10, Jennings’ modified teachings are described above in claim 9 where the combination of Jennings and Chabala would further disclose that the operating liquid recycling system comprises a separator configured to separate operating liquid from the exhaust fluid of the liquid ring pump (Jennings separator 26).
Regarding claim 11, Jennings’ modified teachings are described above in claim 9 where the combination of Jennings and Chabala would further disclose that the operating liquid recycling system comprises a cooling means configured to cool the recycled operating liquid prior to the recycled operating liquid being received by the liquid ring pump (Heat exchanger 48 per Column 3 Lines 38-47).
Regarding claim 14, Jennings’ modified teachings are described above in claim 1 where the combination of Jennings and Chabala would further disclose that one or more regulating devices configured to control flow of the operating liquid into the liquid ring pump (Valves 46 and 50 of Jennings); and a third sensor configured to measure a third parameter, the third parameter being a parameter of an operating liquid received by the liquid ring pump via the operating liquid line (Temperature sensor 52 of Jennings); wherein the controller is further operatively coupled to the third sensor and the one or more regulating devices, and configured to control the one or more regulating devices based on sensor measurements of the first sensor and the third sensor (¶ 24-25 of Chabala where the controller of Chabala would further control the operation of the valves within Jennings).
Regarding claim 15, Jennings teaches a liquid ring pump system that discloses a suction line (Figure 1, Line 14); an exhaust line (Line connected to 22 towards 58); an operating liquid line (Liquid inlet 52/50)); a liquid ring pump comprising a suction input coupled to the suction line, an exhaust output coupled to the exhaust line, and a liquid input coupled to the operating liquid line (Pump 22 as seen in Figure 1); the method comprising: measuring, by a first sensor, a first parameter, the first parameter being a parameter of an exhaust fluid of the liquid ring pump (Sensor 58); measuring, by a second sensor, a second parameter, the second parameter being a parameter of a gas being received by the liquid ring pump via the suction line (Sensor 56); and controlling, by a controller operatively coupled to the first sensor, the second sensor (Control panel 42 per Figure 1).
Jennings is silent with respect to a motor configured to drive the liquid ring pump.
However, Chabala teaches a pump control system for a liquid ring pump (¶ 2) that discloses a liquid ring pump (102) with individual ports and a motor configured to drive the liquid ring pump (Motor 104). The resultant combination would feature the controller of Jennings controlling the motor of Chabala.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drive system of Jennings with the motor of Chabala to provide sufficient and controllable motive force for the pump.
Jennings, per Chabala, is silent with respect to  calculating, by the controller, a vapor pressure of an operating liquid using the first parameter; and controlling the motor based on a function of the second parameter and the vapor pressure of the operating liquid.
However, Samisuo teaches the use of a liquid ring pump with respect to the vapor pressure and an operating temperature (¶ 6). The resultant combination would be such that a vapor pressure is calculated based on the sensed parameters which is used to control the motor with all of the other sensed parameters thus leading to calculating, by the controller, a vapor pressure of an operating liquid using the first parameter; and controlling the motor based on a function of the second parameter and the vapor pressure of the operating liquid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Jennings and Chabala with the incorporation of determining a vapor pressure to further ensure the vacuum pump is providing the required vacuum with respect to the fluids.
Regarding claim 16, Jennings’ modified teachings are described above in claim 15 where the combination of Jennings and Chabala would further disclose recycling an operating liquid in the exhaust fluid of the liquid ring pump back into the liquid ring pump using an operating liquid recycling system (Jennings Figure 1, flow path from 24/26/30/18/20).
Regarding claim 19, Jennings’ modified teachings are described above in claim 15 where the combination of Jennings and Chabala would further disclose determining, by the controller, an operating speed for the motor based on sensor measurements of the first sensor and the second sensor; and controlling the motor in accordance with the determined operating speed. (¶ 24-25 of Chabala).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6227222 (Jennings) in view of US 2018/0245594 (Chabala) in view of US 2011/0274592 (Samisuo) and further in view of US 2007/0119816 (Urquhart hereinafter).
Regarding claim 8, Jennings’ modified teachings are described above in claim 1 but are silent with respect to the controller is a controller selected from the group of controllers consisting of a proportional controller, an integral controller, a derivative controller, a proportional-integral controller, a proportional-integral-derivative controller, a proportional-derivative controller, and a fuzzy logic controller.
However, Urquhart teaches a pump control system that discloses the use of a PLC controller with incorporated PID controls (¶ 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PLC controller of Jennings and Chabala with the PID control of Urquhart to utilize a feedback loop thus allowing for more accurate control.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6227222 (Jennings) in view of US 2018/0245594 (Chabala) in view of US 2011/0274592 (Samisuo) and further in view of US 7927080 (Muller hereinafter).
Regarding claim 12, Jennings’ modified teachings are described above in claim 1 but are silent with respect to a non-return valve disposed on the suction line and configured to permit fluid flow into the liquid ring pump and to oppose fluid flow out of the liquid ring pump.
However, Muller teaches a liquid ring pump that discloses the use of a non-return valve leading to the liquid ring pump (Figure 1, Valve 3 to pump 2). The resultant combination would be such that the non-return valve is disposed on the suction line and configured to permit fluid flow into the liquid ring pump and to oppose fluid flow out of the liquid ring pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid lines of Jennings with non-return valves of Muller to prevent backflow during operation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 6227222 (Jennings) in view of US 2018/0245594 (Chabala) in view of US 2011/0274592 (Samisuo) and further in view of US 2015/0361979 (Kosters hereinafter).
Regarding claim 13, Jennings’ modified teachings are described above in claim 1 but are silent with respect to a spray nozzle disposed on the suction line and configured to receive operating fluid and to spray the received operating fluid into the suction line.
However, Kosters teaches a liquid ring pump that discloses a spray nozzle disposed on the suction line and configured to receive operating fluid and to spray the received operating fluid into the suction line (Spray nozzle 18 per ¶ 39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction line of Jennings per Chabala with the spray nozzle of Kosters to ensure proper pump operation.

Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, and 18 each require a specific relative equation to establish the sensed vapor pressure based on other sensed parameters. A further combination would require hindsight rationale to implement the desired control logic. For at least this reason, claims 5, 6, and 18 are objected to as being allowable over the prior art.

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of claims 1 and 15 have been reviewed but are not found to be persuasive. Applicant states that the combination fails to disclose “controller configured to calculate a vapor pressure of an operating liquid using the first parameter, and to control the motor based on a function of the second parameter and the vapor pressure of the operating liquid” however it is seen that the prior still broadly teaches this feature. The secondary reference of Salmisuo in paragraph in ¶ 6 discloses that the operation of the liquid ring pump can be done with respect to the vapor pressure which implies that the vapor pressure is calculated. The primary reference of Jennings discloses that two parameters of the system are being sensed (via sensors 56/58). Theses parameters would not only be used to operate the liquid ring pump but to calculate the vapor pressure. The calculated data would then be used to operate the motor to garner the desired pump operating range. Applicant is advised to further describe the calculation of the vapor pressure and its impact on the control of the motor. For at least this reason, Applicant’s arguments regarding claims 1 and 15 are not found to be persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746